Exhibit 10.1

 

NCR Change in Control Severance Plan

 

Introduction

 

The Board of Directors of NCR Corporation (the “Company”) recognizes that, from
time to time, the Company may explore potential transactions that could result
in a Change in Control of the Company. This possibility and the uncertainty it
creates may result in the loss or distraction of certain key employees of the
Company to the detriment of the Company and its shareholders.

 

The Board considers the avoidance of such loss and distraction to be essential
to protecting and enhancing the best interests of the Company and its
shareholders. The Board also believes that when a Change in Control is perceived
as imminent, or is occurring, the Board should be able to receive and rely on
disinterested service from employees regarding the best interests of the Company
and its shareholders without concern that employees might be distracted or
concerned by the personal uncertainties and risks created by the perception of
an imminent or occurring Change in Control.

 

In addition, the Board believes that it is consistent with the Company’s
employment practices and policies and in the best interests of the Company and
its shareholders to treat fairly its employees whose employment terminates in
connection with or following a Change in Control.

 

Accordingly, the Board has determined that appropriate steps should be taken to
assure the Company of the continued employment and attention and dedication to
duty of its employees and to seek to ensure the availability of their continued
service, notwithstanding the possibility or occurrence of a Change in Control.

 

Therefore, in order to fulfill the above purposes, the Board has caused the
Company to adopt this NCR Change in Control Severance Plan (the “Plan”).

 

The Plan is intended to comply with the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), and other applicable laws.

 

The Plan is a sub-plan of the NCR Workforce Redeployment Plan, which is a
component of the NCR Group Benefits Plan for Active Associates, plan number 502.
To the extent the separation pay portion of the plan is a pension plan, it
qualifies for exemption from Parts II, III and IV of ERISA as a plan maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees under Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA.

 

ARTICLE I

ESTABLISHMENT OF PLAN

 

As of the Effective Date, the Company hereby establishes the NCR Corporation
Change in Control Severance Plan, as set forth in this document.



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

 

As used herein, the following words and phrases shall have the following
respective meanings:

 

(a) Base Salary. The amount a Participant is entitled to receive as wages or
salary on an annualized basis, excluding all bonus, overtime, health additive
and incentive compensation, payable by the Company as consideration for the
Participant’s services.

 

(b) Board. The Board of Directors of NCR Corporation.

 

(c) Cause. A termination for “Cause” shall have occurred where a Participant is
terminated because of (A) the willful and continued failure of the Participant
to perform substantially the Participant’s duties with the Company or any of its
affiliates (other than any such failure resulting from incapacity due to
physical or mental illness) for a period of at least thirty (30) days after a
written demand for substantial performance is delivered to the Participant by
the Board or the Chief Executive Officer of the Company, specifically
identifying the manner in which the Board or the Chief Executive Officer
believes that the Participant has not substantially performed the Participant’s
duties; or (B) the willful engaging by the Participant in illegal conduct or
gross misconduct which is materially and demonstrably injurious to the Company.
For purposes of this provision, no act or failure to act, on the part of the
Participant, shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer
(except if the Participant is the Chief Executive Officer) or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Participant in good faith and in the best interests
of the Company. The termination of employment of the Participant shall not be
deemed to be for Cause unless and until there shall have been delivered to the
Participant a copy of a resolution duly adopted by the affirmative vote of a
majority of the entire membership of the Board at a meeting of the Board called
and held for such purpose (after reasonable notice is provided to the
Participant and the Participant is given an opportunity, together with counsel,
to be heard before the Board), finding that, in the good faith opinion of the
Board, the Participant is guilty of the conduct described in subsection (A) or
(B) above, and specifying the particulars thereof in detail.

 

(d) Change in Control. The occurrence of any of the following events:

 

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of thirty percent (30%) or
more of either (a) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (b) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for

 

-2-



--------------------------------------------------------------------------------

purposes of this subsection (i), the following acquisitions shall not constitute
a Change in Control: (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (d) any acquisition pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) of this
Section 2(c); or

 

(ii) Individuals who, as of the date of this Plan, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date of this Plan whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least two-thirds (2/3) of
the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another entity (a “Corporate Transaction”), in each
case, unless, following such Corporate Transaction, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than fifty percent (50%) of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be; (B) no Person (excluding any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Corporate Transaction) beneficially owns, directly or indirectly, thirty percent
(30%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Corporate Transaction or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Corporate Transaction; and
(C) at least a majority of the members of the board of directors of the
corporation resulting from such Corporate Transaction were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Corporate Transaction; or

 

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

-3-



--------------------------------------------------------------------------------

(e) Code. The Internal Revenue Code of 1986, as amended from time to time.

 

(f) Company. NCR Corporation and any successor thereto.

 

(g) Compensation Committee. The Compensation and Human Resource Committee of the
Board.

 

(h) Date of Termination. As defined in Section 4.2(a).

 

(i) Disability. The absence of the Participant from the Participant’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness that is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Participant or the Participant’s legal representative.

 

(j) Effective Date. January 1, 2006.

 

(k) Employee. Any regular, full-time or part-time employee of the Company or its
subsidiaries.

 

(l) Good Reason. With respect to any Participant, the occurrence of any of the
following events without the Participant’s prior written consent:

 

(i) the assignment to the Participant of any duties inconsistent in any respect
with the Participant’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities, as in effect immediately
prior to a Change in Control or any other diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Participant, provided that, with the exception of the Participant who is the
Chief Executive Officer of the Company immediately prior to the Change in
Control, a change in the individual(s) or position(s) to whom the Participant
reports shall not by itself constitute Good Reason;

 

(ii) any reduction in the Participant’s Base Salary below the Required Base
Salary,

 

(iii) the failure to pay incentive compensation to which the Participant is
otherwise entitled under the terms of the Company’s Management Incentive Plan
for Executive Officers (“MIP”) or Long Term Incentive Program (“LTIP”), or any
successor incentive compensation plans, at the time at which such awards are
usually paid or as soon thereafter as administratively feasible;

 

(iv) the reduction in Target Bonus or Maximum Bonus for a Participant under the
MIP or any successor plan or the reduction in any LTIP Target Award or LTIP
Maximum Award under the LTIP or any successor incentive compensation plan, other
than in the case of a reduction in any LTIP Target Award or LTIP Maximum Award,
such reduction is pursuant to an across-the-board reduction applicable to
similarly situated executives of the Company;

 

-4-



--------------------------------------------------------------------------------

(v) the failure by the Company to continue in effect any equity compensation
plan in which the Participant participates immediately prior to the Change in
Control, unless a substantially equivalent alternative compensation arrangement
(embodied in an ongoing substitute or alternative plan) has been provided to the
Participant, or the failure by the Company to continue the Participant’s
participation in any such equity compensation plan on substantially the same
basis, in terms of the level of such Participant’s participation relative to
other participants, as existed immediately prior to the Change in Control
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Participant;

 

(vi) Except as required by law, the failure by the Company to continue to
provide to the Participant employee benefits substantially equivalent, in the
aggregate, to those enjoyed by the Participant under the qualified and
nonqualified employee benefit and welfare plans of the Company, including,
without limitation, the pension, life insurance, medical, dental, health and
accident, disability retirement, and savings plans, in which the Participant was
eligible to participate immediately prior to the Change in Control, or the
failure by the Company to provide the Participant with the number of paid
vacation days to which such Participant is entitled under the Company’s vacation
policy immediately prior to the Change in Control;

 

(vii) the Company’s requiring the Participant to be based at any office or
location other than the principal place of the Participant’s employment in
effect immediately prior to the Change in Control that is more than forty
(40) miles distant from the location of such principal place of employment, or
the Company’s requiring the Participant to travel on Company business to a
substantially greater extent than required immediately prior to the Change in
Control; or

 

(viii) any failure by the Company to comply with Article V.

 

(m) LTIP Maximum Award. With respect to any Participant, the higher of (x) the
Participant’s maximum award under the LTIP or any successor plan for the year
immediately prior to the Change in Control, provided that if no maximum award
has been established for such year under such plan, the most recent year
preceding the Change in Control in which such an award has been established or
(y) the Participant’s maximum award under the LTIP or any successor plan in
effect at any time after the Change in Control.

 

(n) LTIP Target Award. With respect to any Participant, the higher of (x) the
Participant’s target award under the LTIP or any successor plan for the year
immediately prior to the Change in Control, provided that if no target award has
been established for such year under such plan, the most recent year preceding
the Change in Control in which such an award has been established or (y) the
Participant’s target award under the LTIP or any successor plan in effect at any
time after the Change in Control.

 

-5-



--------------------------------------------------------------------------------

(o) Maximum Bonus. With respect to any Participant, the higher of (x) the
Participant’s maximum bonus under the annual bonus plan applicable to the
Participant immediately prior to the Change in Control, provided that if no
maximum bonus has been established for such year under such plan, the year
immediately preceding the year in which the Change in Control occurs or (y) the
Participant’s maximum bonus under the annual bonus plan applicable to the
Participant in effect at any time after the Change in Control

 

(p) Participant. An Employee who meets the eligibility requirements of
Section 3.1.

 

(q) Plan. The NCR Corporation Change in Control Severance Plan.

 

(r) Plan Committee. The committee which shall have full power and authority to
administer the Plan and may delegate to one or more officers and/or employees of
the Company such duties in connection with the administration of the Plan as it
may deem necessary, advisable or appropriate. Prior to a Change in Control, the
Plan Committee shall consist of the members of the Compensation Committee;
provided, however, that any time prior to a Change in Control, the Plan
Committee may designate Incumbent Board members or individuals who were officers
of the Company as of immediately prior to the Change in Control (“Incumbent
Members”) to serve as the Plan Committee following the Change in Control. Once
designated by the Plan Committee prior to a Change in Control to serve following
a Change in Control, Incumbent Members may not be removed from the Plan
Committee following the Change in Control.

 

(s) Required Base Salary. With respect to any Participant, the higher of (x) the
Participant’s Base Salary as in effect immediately prior to the Change in
Control and (y) the Participant’s highest Base Salary in effect at any time
thereafter.

 

(t) Separation Benefit. The benefits payable in accordance with Section 4.2 of
the Plan.

 

(u) Target Bonus. With respect to any Participant, the higher of (x) the
Participant’s target bonus under the annual bonus plan applicable to the
Participant immediately prior to the Change in Control, provided that if no
target bonus has been established for such year under such plans, the year
immediately preceding the year in which the Change in Control occurs or (y) the
Participant’s target bonus under the annual bonus plan applicable to the
Participant in effect at any time after the Change in Control.

 

(v) Tier Level. As defined in Section 3.1.

 

ARTICLE III

ELIGIBILITY

 

3.1 Participation. Each Employee who is designated by the Board as a “Section 16
officer” shall be eligible to be a Participant in the Plan. The Plan Committee
may also designate any other Employee as a Participant. In the event the Plan
Committee designates certain Participants by job title, position, function or
responsibilities, an Employee who is appointed to such a position after the
Effective Date of this Plan shall be eligible as a Participant upon the

 

-6-



--------------------------------------------------------------------------------

date he or she begins his or her duties in such position, unless otherwise
determined by the Plan Committee. The Plan Committee shall designate each
Participant in the Plan as a member of a specific tier for the purposes of
calculating the Participants’ Separation Benefit under this Plan (“Tier Level”).
Exhibit A, attached hereto and made a part hereof, sets forth the initial
Participants and their respective Tier Levels, which may be amended from time to
time in accordance with the terms of the Plan.

 

3.2 Duration of Participation. Subject to Article VI, an Employee shall cease to
be a Participant in the Plan when he or she (i) ceases to be an Employee or
(ii) ceases to be designated by the Board as a “Section 16 officer” or
(iii) ceases to be designated by the Board as a Participant (unless, in the case
of clause (ii), the Plan Committee specifically determines that the Employee
shall remain a Participant). Notwithstanding the foregoing, a Participant who is
entitled, as a result of ceasing to be an Employee under the circumstances set
forth in Section 4.1, to payment of a Separation Benefit or any other amounts
under the Plan shall remain a Participant in the Plan until the full amount of
the Separation Benefit and any other amounts payable under the Plan have been
paid to the Participant.

 

ARTICLE IV

SEPARATION BENEFITS

 

4.1 Right to Separation Benefit. Except as otherwise provided in Section 4.4
with respect to the benefits thereunder, which shall be provided regardless of
whether a Participant incurs a termination of employment, a Participant shall be
entitled to receive from the Company a Separation Benefit in the amount provided
in Section 4.2 if, within the two year period following the Change in Control,
(i) a Participant’s employment is terminated by the Company without Cause (other
than by reason of the Participant’s death or Disability) or (ii) a Participant’s
employment is terminated by the Participant for Good Reason; provided, that if
the termination described in clause (i), or the event constituting Good Reason
giving rise to the termination described in clause (ii), as applicable, occurs
before such Change in Control but the Participant can reasonably demonstrate
that such termination or event, as applicable, occurred at the request of a
third party who had taken steps reasonably calculated to effect a Change in
Control, the termination or event, as applicable, will be treated for all
purposes of this Plan as having occurred immediately following the Change in
Control. Notwithstanding the foregoing, in no event shall any benefits be
provided to a Participant under this Plan unless the Participant has executed
and not revoked a restrictive covenant and release agreement in the form
attached hereto as Exhibit B.

 

4.2 Separation Benefits.

 

(a) In General. If a Participant’s employment is terminated in circumstances
entitling him or her to a Separation Benefit as provided in Section 4.1, the
Company shall pay such Participant a lump sum in cash, within thirty (30) days
of the date such termination takes effect (the “Date of Termination”), a
Separation Benefit equal to the product of (a) the sum of the Participant’s
Required Base Salary and the Participant’s Target Bonus and (b) the Separation
Multiplier shown in Table 1 as determined by the Participant’s designated Tier
Level.

 

-7-



--------------------------------------------------------------------------------

Table 1

 

Tier Level

--------------------------------------------------------------------------------

 

Separation Multiplier

--------------------------------------------------------------------------------

I   300% II   200% III   100%

 

(b) Accrued Incentive Pay. In addition, if a Participant’s employment is
terminated in circumstances entitling him or her to a Separation Benefit as
provided in Section 4.1, the Company shall pay such Participant a lump sum in
cash, within 30 days after the Date of Termination, in an amount equal to the
sum of: (a) the amount of any unpaid annual bonus under the MIP or any successor
plan or award under the LTIP or any successor plan for any completed performance
period, (b) the product of (x) the Target Bonus and (y) a fraction, the
numerator of which is the number of days in the bonus year in which the Date of
Termination occurs through the Date of Termination and the denominator of which
is 365, and (c) an award under the LTIP for each applicable performance cycle
the year in which the Date of Termination occurs to the extent provided in the
LTIP.

 

(c) Welfare and Other Benefits. In addition, during the Welfare Benefit Period
or such longer period as may be provided by the terms of the appropriate plan,
program, practice or policy, the Company shall provide to a Participant entitled
to a Separation Benefit, continued health care, dental and life insurance for
the Participant and/or the Participant’s family at least equal to, and at the
same cost to the Participant and/or the Participant’s family, as those that
would have been provided to them in accordance with the plans, programs,
practices and policies in effect as of immediately prior to a Change in Control
or, if more favorable to the Participant, as in effect generally at any time
thereafter with respect to other peer executives of the Company and its
affiliates and their families; provided, however, that notwithstanding the
Welfare Benefit Period, such medical and other welfare benefits shall terminate
upon such time as the Participant becomes reemployed with another employer and
is eligible to receive such benefits under another employer provided plan. For
the purposes of this Section 4.2(b), the term “Welfare Benefit Period” shall
mean (i) for Participants designated as Tier Level I, three years; (ii) for
Participants designated as Tier Level II, two years; and (iii) for Participants
designated as Tier Level III, one year; provided, however, that in no event will
the Welfare Benefit Period for any Participant extend beyond December 31 of the
year that is two years after the calendar year in which the Date of Termination
occurs. By way of example, if the Date of Termination for a Participant
designated as Tier Level I is March 1, 2006, the Welfare Benefit Period for such
Participant will extend from March 1, 2006, through December 31, 2008. The
Participant’s entitlement to COBRA continuation coverage under Section 4980B of
the Code (“COBRA Coverage”) shall not be offset by the provision of benefits
under this Section 4.2(c) and the period of COBRA Coverage shall commence at the
end of the Welfare Benefit Period , during which the Participant receives
benefits under this Section 4.2(c). A Participant entitled to a Separation
Benefit will also be entitled to participate in the Company’s outplacement
assistance

 

-8-



--------------------------------------------------------------------------------

program, provided by the Company’s selected outplacement services firm, as in
effect under the Company’s policy applicable to the Participant on the date of
the Change in Control, for a period of one (1) year following his or her Date of
Termination. In addition, to the extent a Participant entitled to a Separation
Benefit was eligible to receive financial counseling benefits under the
Company’s policy in effect at the time of a Change in Control, such Participant
shall be entitled to receive such financial counseling benefits for a period of
one (1) year following his or her Date of Termination.

 

4.3 Other Benefits Payable. The Separation Benefit provided pursuant to
Section 4.2 above shall be provided in addition to, and not in lieu of, all
other accrued or vested or earned but deferred compensation, rights, options or
other benefits which may be owed to a Participant upon or following termination,
including but not limited to accrued vacation or sick pay, reimbursement for
business expenses previously incurred, amounts or benefits payable under any
bonus or other compensation plans, the MIP, the LTIP, stock option plan, stock
ownership plan, stock purchase plan, life insurance plan, health plan,
disability plan or similar or successor plan, other than any severance plan,
program, agreement or arrangement, including but not limited to the NCR
Workforce Redeployment Plan, unless such plan, program, agreement or arrangement
has a specific reference to this Section 4.3. Stock options and other stock
awards under the NCR Management Stock Plan will vest and become payable or
exercisable upon the occurrence of a Change in Control to the extent provided in
that plan.

 

4.4 Tax Gross-Up.

 

(a) Anything in this Plan to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Participant shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by the Participant of all taxes (and any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, the Participant retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 4.4(a), if it shall be
determined that the Participant is entitled to the Gross-Up Payment, but that
the Parachute Value of all Payments does not exceed 110% of the Safe Harbor
Amount, then no Gross-Up Payment shall be made to the Participant and the
amounts payable under this Plan shall be reduced so that the Parachute Value of
all Payments, in the aggregate, equals the Safe Harbor Amount. The reduction of
the amounts payable hereunder, if applicable, shall be made by first reducing
the payments under Section 4.2(a), unless an alternative method of reduction is
elected by the Participant, and in any event shall be made in such a manner as
to maximize the Value of all Payments actually made to the Participant. For
purposes of reducing the Payments to the Safe Harbor Amount, only amounts
payable under this Plan (and no other Payments) shall be reduced. If the
reduction of the amount payable under this Plan would not result in a reduction
of the Parachute Value of all Payments to the Safe Harbor Amount, no amounts
payable under the Plan shall be reduced pursuant to this Section 4.4(a).
Notwithstanding anything in this Plan to the contrary, the Company’s obligations
under this Section 4.4 shall not be conditioned upon the Participant’s
termination of employment. By way of example, in the event of a Change In
Control which does not result in a Participant’s termination of employment or
entitlement to a Separation Benefit under this Plan, but which causes the
accelerated vesting of such Participant’s stock options under a separate plan
giving rise to an Excise Tax, the Company’s obligations under this Section 4.4
shall apply with respect to such accelerated vesting.

 

-9-



--------------------------------------------------------------------------------

(b) Subject to the provisions of Section 4.4(c), all determinations required to
be made under this Section 4.4, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by the Company’s then current
independent outside auditors, or such other nationally recognized certified
public accounting firm as may be designated by the Plan Committee immediately
prior to a Change In Control (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Company and the Participant
within 15 business days of the receipt of notice from the Participant that there
has been a Payment or such earlier time as is requested by the Company. In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Plan Committee
may appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 4.4, shall be paid by the Company to the Participant
within 5 days of the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Company and the
Participant. As a result of uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
the Company should have been made (the “Underpayment”), consistent with the
calculations required to be made hereunder. In the event the Company exhausts
its remedies pursuant to Section 4.4(c) and the Participant thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Participant.

 

(c) The Participant shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Participant is
informed in writing of such claim. The Participant shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Participant shall not pay such claim prior to the expiration of the
30-day period following the date on which the Participant gives such notice to
the Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Participant in
writing prior to the expiration of such period that the Company desires to
contest such claim, the Participant shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim,

 

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

-10-



--------------------------------------------------------------------------------

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 4.4(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Participant
and direct the Participant to sue for a refund or contest the claim in any
permissible manner, and the Participant agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Participant to sue for a refund, the Company shall indemnify and hold the
Participant harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Participant with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which the Gross-Up Payment would be payable hereunder,
and the Participant shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.

 

(d) If, after the receipt by the Participant of a Gross-Up Payment or payment by
the Company of an amount on the Participant’s behalf pursuant to Section 4.4(c),
the Participant becomes entitled to receive any refund with respect to the
Excise Tax to which such Gross-Up Payment relates or with respect to such claim,
the Participant shall (subject to the Company’s complying with the requirements
of Section 4.4(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Company of an amount on the
Participant’s behalf pursuant to Section 4.4(c), a determination is made that
the Participant shall not be entitled to any refund with respect to such claim
and the Company does not notify the Participant in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

 

(e) Notwithstanding any other provision of this Section 4.4, the Company may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Participant, all
or any portion of any Gross-Up Payment, and the Participant hereby consents to
such withholding.

 

-11-



--------------------------------------------------------------------------------

(f) Definitions. The following terms shall have the following meanings for
purposes of this Section 4.4.

 

(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

 

(ii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

 

(iii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Participant, whether paid or payable pursuant to this Plan or
otherwise.

 

(iv) The “Safe Harbor Amount” means 2.99 times the Participant’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.

 

(v) “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.

 

4.5 Payment Obligations Absolute. Except as otherwise provided in
Section 4.2(c), the Company’s obligation to make the payments provided for in
this Plan and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense, or other claim,
right or action that the Company may have against a Participant or others. In no
event shall a Participant be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of this Plan, and such amounts shall not be reduced
whether or not the Participant obtains other employment.

 

4.6 Section 409A. Notwithstanding the foregoing provisions of this Article IV,
to the extent required in order to comply with Section 409A of the Code, amounts
and benefits to be paid or provided under this Article IV shall be paid or
provided to the Participants on the first business day after the date that is
six months following the Participant’s Date of Termination.

 

ARTICLE V

SUCCESSOR TO COMPANY

 

This Plan shall bind any successor of or to the Company, its assets or its
businesses (whether direct or indirect, by purchase, merger, consolidation or
otherwise), in the same manner and to the same extent that the Company would be
obligated under this Plan if no succession had taken place. In the case of any
transaction in which a successor would not by the foregoing provision or by
operation of law be bound by this Plan, the Company shall require

 

-12-



--------------------------------------------------------------------------------

such successor expressly and unconditionally to assume and agree to perform the
Company’s obligations under this Plan, in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. The term “Company,” as used in this Plan, shall mean the Company as
hereinbefore defined and any successor or assignee to the business or assets
which by reason hereof becomes bound by this Plan.

 

ARTICLE VI

DURATION, AMENDMENT AND TERMINATION

 

6.1 Duration. The Plan shall continue in effect from the Effective Date through
December 31, 2007 (the “Termination Date”); provided, however, that, unless
previously terminated, the Plan shall be automatically extended so as to
terminate one year from the Termination Date, unless the Board determines,
through a resolution duly adopted by a majority of the entire membership of the
Board no later than ninety (90) days prior to the expiration of the then current
term, that the Plan shall not be extended, in which event the Plan shall
terminate at the expiration of the then current term. In the event that a Change
of Control occurs within one year following a termination, the Plan shall not so
terminate. If a Change in Control occurs, this Plan shall continue in full force
and effect and shall not terminate or expire until after all Participants who
become entitled to any payments hereunder shall have received such payments in
full and all adjustments required to be made pursuant to Section 4.4 have been
made.

 

6.2 Amendment and Termination. The Plan may be amended in any respect by
resolution adopted by a majority of the Board; provided, however, in the event
that a Change in Control occurs within one year following an amendment to the
Plan that would adversely affect the rights or potential rights of Participants,
the amendment will not be effective. In anticipation of or on or following a
Change in Control, the Plan shall no longer be subject to amendment, change,
substitution, deletion, revocation or termination in any respect which adversely
affects the rights of Participants without the consent of each Participant so
affected. For the avoidance of doubt, removal of a Participant as a Participant
(other than as a result of the Participant ceasing to be an Employee) or a
decrease in the Participant’s Tier Level shall be deemed to be an amendment of
the Plan which adversely affects the right of the Participant.

 

6.3 Form of Amendment. The form of any amendment or termination of the Plan
shall be a written instrument signed by a duly authorized officer or officers of
the Company, certifying that the amendment or termination has been approved by
the Board. An amendment of the Plan in accordance with the terms hereof shall
automatically effect a corresponding amendment to all Participants’ rights and
benefits hereunder. A termination of the Plan shall in accordance with the terms
hereof automatically effect a termination of all Participants’ rights and
benefits hereunder.

 

ARTICLE VII

MISCELLANEOUS

 

7.1 Determinations of the Plan Committee; Dispute Resolution. Any interpretation
or construction of, or determination or action by, the Plan Committee with
respect to the Plan and its administration shall be binding upon any and all
parties and persons affected thereby, subject to the exclusive appeal procedure
set forth herein, except for any interpretation

 

-13-



--------------------------------------------------------------------------------

or construction of, or determination or action by, the Plan Committee relating
to whether a Participant has “Good Reason” to resign, which shall not be
determined by the Plan Committee but instead shall be subject to de novo review.
If any person eligible to receive benefits under the Plan, or claiming to be so
eligible, believes he or she is entitled to benefits in an amount greater than
those which he or she has received (a “Claimant”), he or she may file a claim in
writing with the NCR Pension and Benefits Committee (“PBC”). The PBC shall
review the claim and, within 90 days after the claim is filed, shall give
written notice to the Claimant of the decision. If the claim is denied, the
notice shall give the reason for the denial, the pertinent provisions of the
Plan on which the denial is based, a description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why such material or information is necessary, and an explanation of the
claim review procedure under the Plan. Any person who has had a claim for
benefits denied by the PBC shall have the right to request review by the Plan
Committee. Such request must be in writing, and must be made within 60 days
after such person is advised of the denial of benefits. If written request for
review is not received within such 60 day period, the Claimant shall forfeit his
or her right to review. The Plan Committee shall review claims that are
appealed, and may hold a hearing if it deems necessary, and shall issue a
written notice of the final decision. Such notice shall include specific reasons
for the decision and specific references to the pertinent Plan provisions on
which the decision is based. The decision shall be final and binding upon the
Claimant and the Plan Committee and all other persons involved. Any dispute or
controversy arising under or in connection with this Plan and not resolved
through the foregoing process shall be settled exclusively by arbitration in the
City of Dayton, Ohio, in accordance with the rules of the American Arbitration
Association then in effect. In addition, and as an exclusive alternative to the
filing of a claim with the PBC, a Claimant may seek to resolve a dispute or
controversy by filing a claim in arbitration without first seeking the review of
the PBC or Plan Committee. The arbitrator may award only those damages which are
consistent with the terms of this Plan, and shall not have authority to award
punitive damages. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.

 

7.2 Indemnification. If a Participant institutes any legal action in seeking to
obtain or enforce, or is required to defend in any legal action the validity or
enforceability of, any right or benefit provided by this Plan, the Company shall
reimburse the Participant for all reasonable costs and expenses relating to such
legal action, including reasonable attorney’s fees and expenses incurred by such
Participant, unless a court or other finder of fact having jurisdiction thereof
makes a determination that the Participant’s position was frivolous. In no event
shall the Participant be required to reimburse the Company for any of the costs
and expenses relating to such legal action. The Company’s obligations under this
Section 7.2 shall survive the termination of this Plan.

 

7.3 Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Company any obligation to retain the
Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies or those of its Subsidiaries’
regarding termination of employment.

 

7.4 Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

-14-



--------------------------------------------------------------------------------

7.5 Section 409A Savings Clause. If any compensation or benefits provided by
this Plan may result in the application of Section 409A of the Code, the Company
shall modify the Plan in the least restrictive manner necessary in order to
exclude such compensation from the definition of “deferred compensation” within
the meaning of such Section 409A or in order to comply with the provisions of
Section 409A, other applicable provision(s) of the Code and/or any rules,
regulations or other regulatory guidance issued under such statutory provisions
and without any diminution in the value of the payments to the Participants.

 

7.6 Governing Law. The validity, interpretation, construction and performance of
the Plan shall in all respects be governed by the laws of Maryland, without
reference to principles of conflict of law, and to the extent not preempted by
ERISA.

 

7.7 Trust. The Compensation Committee may establish a trust with a bank trustee,
for the purpose of paying benefits under this Plan. If so established, the trust
shall be a grantor trust subject to the claims of the Company’s creditors and
shall, immediately prior to a Change in Control, be funded in cash or common
stock of the Company or such other assets as the Compensation Committee deems
appropriate with an amount equal to 120 percent of the aggregate benefits
payable under this Plan (including without limitation any required Gross-Up
Payments) assuming that all Participants in the Plan incurred a termination of
employment entitling them to Separation Benefits immediately following the
Change in Control.

 

7.8 Withholding. The Company may withhold from any amount payable or benefit
provided under this Plan such Federal, state, local, foreign and other taxes as
are required to be withheld pursuant to any applicable law or regulation.

 

IN WITNESS WHEREOF, the NCR Corporation Change in Control Severance Plan is
adopted effective January 1, 2006.

 

NCR Corporation By:  

/s/ Christine Wallace

--------------------------------------------------------------------------------

   

Christine Wallace, Senior Vice President,

Human Resources

 

-15-



--------------------------------------------------------------------------------

Exhibit A

Participants and Tier Levels

 

The following positions are the initial Participants, and their respective Tier
Levels, under this Plan:

 

Participant

--------------------------------------------------------------------------------

  

Tier Level

--------------------------------------------------------------------------------

President and Chief Executive Officer

  

I

Senior Vice President and Chief Financial Officer

  

I

Senior Vice President, Financial Solutions Division

  

I

Senior Vice President, Retail Solutions Division

  

I

Senior Vice President, Teradata Division

  

I

Senior Vice President, Worldwide Customer Services

  

I

Senior Vice President, General Counsel and Secretary

  

II

Senior Vice President, Human Resources

  

II

Senior Vice President and Chief Administrative Officer

  

II

Vice President and General Manager, Systemedia Division

  

II

Vice President and General Manager, Payment Solutions

  

II

Vice President and Chief Communications Officer

  

II

 

-16-



--------------------------------------------------------------------------------

Exhibit B

Form of

GENERAL RELEASE

 

1. In consideration of the payments and benefits to which                     
(the “Participant”) is entitled from the NCR Corporation Change in Control
Severance Plan (the “Plan”) as set forth on Schedule A hereto, the Participant
for himself, his heirs, administrators, representatives, executors, successors
and assigns (collectively “Releasors”) does hereby irrevocably and
unconditionally release, acquit and forever discharge NCR Corporation (the
“Company”) and its subsidiaries, affiliates and divisions (the “Affiliated
Entities”) and their respective predecessors and successors and their
respective, current and former, trustees, officers, directors, partners,
shareholders, agents, employees, consultants, independent contractors and
representatives, including without limitation all persons acting by, through,
under or in concert with any of them (collectively, “Releasees”), and each of
them from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, remedies, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs) of any nature whatsoever, known or unknown, whether
in law or equity and whether arising under federal, state or local law and in
particular including any claim for discrimination based upon race, color,
ethnicity, sex, age [(including the Age Discrimination in Employment Act of
1967)], national origin, religion, disability, or any other unlawful criterion
or circumstance, relating to the Participant’s employment or termination
thereof, which the Participant and Releasors had, now have, or may have in the
future against each or any of the Releasees from the beginning of the world
until the date hereof (the “Execution Date”).

 

2. [The Participant acknowledges that: (i) this entire agreement is written in a
manner calculated to be understood by him; (ii) he has been advised to consult
with an attorney before executing this agreement; (iii) he was given a period of
[forty-five][twenty-one] days within which to consider this agreement; and
(iv) to the extent he executes this agreement before the expiration of the
[forty-five][twenty one]-day period, he does so knowingly and voluntarily and
only after consulting his attorney. The Participant shall have the right to
cancel and revoke this agreement during a period of seven days following the
Execution Date, and this agreement shall not become effective, and no money
shall be paid hereunder, until the day after the expiration of such seven-day
period. The seven-day period of revocation shall commence upon the Execution
Date. In order to revoke this agreement, the Participant shall deliver to the
Company, prior to the expiration of said seven-day period, a written notice of
revocation. Upon such revocation, this agreement shall be null and void and of
no further force or effect.]

 

3.

Notwithstanding anything else herein to the contrary, this Release shall not
affect: the obligations of the Company set forth in the Plan or other
obligations that, in each case, by their terms, are to be performed after the
date hereof (including, without limitation, obligations to Participant under any
stock option, stock award or agreements or obligations under any pension plan or
other benefit or deferred compensation plan, all of which shall remain in effect
in accordance with their terms); obligations to indemnify the Participant
respecting acts or omissions in connection with the Participant’s service as a
director, officer or employee of the Affiliated Entities; obligations with
respect to insurance coverage under any of the Affiliated

 

-17-



--------------------------------------------------------------------------------

Entities’ (or any of their respective successors) directors’ and officers’
liability insurance policies; or any right Participant may have to obtain
contribution in the event of the entry of judgment against Participant as a
result of any act or failure to act for which both Participant and any of the
Affiliated Entities are jointly responsible.

 

4. The Participant agrees that for a period of eighteen months after the Date of
Termination, without the prior written consent of the Chief Executive Officer of
the Company, the Participant will not (1) render services directly or indirectly
to any Competing Organization (as defined below) involving the development,
manufacture, marketing, advertising or servicing of any product, process, system
or service upon which the Participant worked or in which the Participant
participated during the last three years of the Participant’s employment with
the Company, (2) directly or indirectly recruit, hire, solicit or induce, or
attempt to induce, any exempt employee of the Company to terminate his or her
employment with or otherwise cease his or her relationship with the Company,
(3) canvass or solicit business with any firm or company with whom the
Participant worked during the preceding five years while employed by the
Company, including customers of the Company, or (4) disclose to any third party
any of the Company’s confidential, technical, marketing, business, financial or
other information not publicly available. As used in this paragraph 4,
“Competing Organization” means an organization identified by the Chief Executive
Officer of the Company and set forth on Schedule B as such Schedule may be
updated or augmented from time to time, provided that in no event shall any
organizations be added to Schedule B in anticipation of, on or following a
Change in Control. In the event that a Change in Control occurs within one year
following the addition of any organizations to Schedule B, such organization
shall not be considered to be a “Competing Organization” for any purpose. The
Participant understands that if the Participant breaches this section, the
Company may sustain irreparable injury and may not have an adequate remedy at
law. As a result, the Participant agrees that in the event of the Participant’s
breach of this section, the Company may, in addition to any other remedies
available to it, bring an action or actions for injunction, specific
performance, or both, and have entered a temporary restraining order,
preliminary or permanent injunction, or order compelling specific performance.

 

5. This Agreement shall be construed, enforced and interpreted in accordance
with and governed by the laws of the State of Maryland, without reference to its
principles of conflict of laws.

 

6. It is the intention of the parties hereto that the provisions of this
Agreement shall be enforced to the fullest extent permissible under all
applicable laws and public policies, but that the unenforceability or the
modification to conform with such laws or public policies of any provision
hereof shall not render unenforceable or impair the remainder of the Agreement.
Accordingly, if any provision shall be determined to be invalid or unenforceable
either in whole or in part, this Agreement shall be deemed amended to delete or
modify as necessary the invalid or unenforceable provisions to alter the balance
of this Agreement in order to render the same valid and enforceable.

 

7. This Agreement may not be orally canceled, changed, modified or amended, and
no cancellation, change, modification or amendment shall be effective or
binding, unless in writing and signed by both parties to the Agreement.

 

-18-



--------------------------------------------------------------------------------

8. If the Participant institutes any legal action in seeking to obtain or
enforce, or is required to defend in any legal action the validity or
enforceability of, any right or benefit provided by the Plan, the Company shall
reimburse the Participant for all reasonable costs and expenses relating to such
legal action, including reasonable attorney’s fees and expenses incurred by such
Participant, unless a court or other finder of fact having jurisdiction thereof
makes a determination that the Participant’s position was frivolous. In no event
shall the Participant be required to reimburse the Company for any of the costs
and expenses relating to such legal action.

 

9. Capitalized terms used but not defined herein shall have the meaning set
forth in the Plan.

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement, which
includes a release.

 

NCR CORPORATION By:  

 

--------------------------------------------------------------------------------

[name]     [title]     PARTICIPANT

Voluntarily Agreed to and Accepted this      day of                      20    

 

--------------------------------------------------------------------------------

[                    ]

 

-20-



--------------------------------------------------------------------------------

Schedule A

Benefits Payable to Participant

 

-21-